DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-13 hare rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated  by Choudhury (US 20160081042 A1).
Regarding claim 1, Choudhury discloses:
A method for signal transmission, comprising: 
receiving, by a receiving node, a request-to-send (RTS) signal from a sending node ( Fig 5, 104 STA as a sending node, 102AP as a receiving node, step 502, [0029]-[0031], AP 102 may receive from the STA 104 a transmission request message RTS); 
determining, by the receiving node, a sending power and/or a signal format of a clear- to-send (CTS) signal ( Fig 6B, [0035], [0039], a format structure of a CTS with a number of fields, [0046]-[0048], AP102 may include an indication of a  transmit power in the CTS frame, in the field 602 of the CTS frame) ; and 

Regarding claim 2,  Choudhury discloses all the features with respect to parent claim 1 as outlined above.
wherein the RTS signal is at least configured to request data transmission between the sending node and the receiving node ( [0027], STA 104 as a first transmit node, may generate a transmission request message in order to request for data transmission permission from the STA 104 to the AP 102), and 
the CTS signal is at least configured to indicate permission of the data transmission between the sending node and the receiving node ( [0037], the STA 104 may receive the transmission permission message from the AP 102 indicating whether or not the STA 104 is allowed to perform the data transmission with the AP 102).

Claims 12-13 are the apparatus claims corresponding to method claims 1-2  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-2 respectively, above. In addition Choudhury discloses AP with control circuitry and radio interface (Fig 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6, 7-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury (US 20160081042 A1) in view of Yeh (US 20080144493 A1).
Regarding claim 7, Choudhury discloses:
A method for signal transmission, comprising: 
sending, by a sending node, a request-to-send (RTS) signal to a receiving node ( Fig 5, 104 STA as a sending node, 102AP as a receiving node, step 502, [0029]-[0030], the STA 104 may transmit a transmission request message RTS to the AP 102); and 
detecting, by the sending node, a clear-to-send (CTS) signal from the receiving node ( Fig 5, 506A, [0037], the STA 104 may receive the transmission permission message from the AP 102).
Choudhury does not explicitly disclose:
CTS according to at least two channel formats.
However, the teaching of CTS according to at least two channel formats is well known in the art as evidenced by Yeh.
Yeh discloses:
CTS according to at least two channel formats ( Fig 8-10, [0238]-[0239], [0245], CTS power level may be changed according to a certain threshold,  variable-power CTS, Fig 9-10, [0239], CTS packet in  time domain duration may be changed associated with different power level, variable-power declaration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Yeh as mentioned above as a modification to Choudhury, such that the combination would allow to different power level and different duration in CTS for different formats, in order to apply Carrier Sensing, avoid/prevent interference and collision and increase network throughput and energy efficiency in wireless networks.
Regarding claim 8,   Choudhury as modified by Yeh discloses all the features with respect to parent claim 7 as outlined above.
	wherein the RTS signal is at least configured to request data transmission between the sending node and the receiving node (Choudhury, [0027], STA 104 as a first transmit node, may generate a transmission request message in order to request for data transmission permission from the STA 104 to the AP 102), and the CTS signal is at least configured to indicate permission of the data transmission between the sending node and the receiving node ( Choudhury, [0037], the STA 104 may receive the transmission permission message from the AP 102 indicating whether or not the STA 104 is allowed to perform the data transmission with the AP 102).
Regarding claim 9,   Choudhury as modified by Yeh discloses all the features with respect to parent claim 7 as outlined above.
wherein the at least two channel formats comprise a first channel format and a second channel format ( Yeh, Fig 8, CTA 62a with power level 3, and a time duration, Fig 9, CTA 62A with different power level 2, and different time duration), a time domain length of the second signal format being greater than a time domain length of the first signal format ( Yeh, Fig  8-9, the time duration of CTA 62a in Fig 9 greater than the time duration of CTA 62a in Fig 8); 
when the receiving node sends the CTS signal with a first sending power, a signal format of the CTS signal is the first channel format ( Yeh, Fig 8-9, CTA 62a with power level 3 in Fig 8, as a first sending power), and when the receiving node sends the CTS signal with a second sending power , the signal format of the CTS signal is the second channel format ( Yeh, Fig 8-9, CTA 62a with power level 2 in Fig 9, as a first sending power), the second sending power being less than the first sending power ( Yeh, Fig 8-9, the power level 2 of CTS 62a in Fig 9 less than the power level 3 of CTS 62a in Fig 8).
the combination of Choudhury and Yeh is obvious for the same reasons applied to the claim 7.
Regarding claim 10,   Choudhury as modified by Yeh discloses all the features with respect to parent claim 9 as outlined above.
wherein the second signal format is a signal format formed after the first signal format is repeated N times in a time domain, N being a positive integer greater than 1 ( Yeh, Fig 8-9, the time duration of CTA 62a in Fig 9 looks at least t times than the time duration of CTA 62a in Fig 8).
the combination of Choudhury and Yeh is obvious for the same reasons applied to the claim 7.
Regarding claim 11,   Choudhury as modified by Yeh discloses all the features with respect to parent claim 7 as outlined above.
wherein there is a time interval T1 between a sending time of the CTS signal and a sending time of the RTS signal ( Yeh, Fig 8-9, there is time gap between sending time of the CTS signal and sending time of the RTS signal ).
the combination of Choudhury and Yeh is obvious for the same reasons applied to the claim 7.

Claims 18-20 are the apparatus claims corresponding to method  claims 7-9  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 7-9 respectively, above. In addition Choudhury discloses AP with control circuitry and radio interface (Fig 9).

Regarding claim 3, Choudhury discloses all the features with respect to parent claim 1 as outlined above.
Choudhury discloses:
wherein determining, by the receiving node, the sending power of the CTS signal comprises: 
performing, by the receiving node, carrier sensing ( [0019], Carrier Sensing, CCA procedure ); 
Choudhury does not explicitly disclose:

responsive to that a sensed channel power is less than a first threshold, determining, by the receiving node, the sending power of the CTS signal as a first sending power; and responsive to that a sensed channel power is greater than the first threshold, determining, by the receiving node, the sending power of the CTS signal as a second sending power, the second sending power being less than the first sending power.
However, the teaching of responsive to that a sensed channel power is less than a first threshold, determining, by the receiving node, the sending power of the CTS signal as a first sending power; and responsive to that a sensed channel power is greater than the first threshold, determining, by the receiving node, the sending power of the CTS signal as a second sending power, the second sending power being less than the first sending power is well known in the art as evidenced by Yeh.
Yeh discloses:
responsive to that a sensed channel power is less than a first threshold (Fig 8-10, [0238]-[0239], [0245], CTS power level may be changed according to a certain threshold, variable-power control in CTS) , determining, by the receiving node, the sending power of the CTS signal as a first sending power ( Fig 8, CTA 62a with power level 3 in Fig 8, as a first sending power, e.g); and 
responsive to that a sensed channel power is greater than the first threshold ([0238]-[0239], CTS power level may be changed according to a certain threshold), determining, by the receiving node, the sending power of the CTS signal as a second sending power ( Fig 9, CTA 62a with power level 2 in Fig 9, as a second  sending power, e.g), the second sending power being less than the first sending power ( Fig 8-9, the power level 2 of CTS 62a in Fig 9 less than the power level 3 of CTS 62a in Fig 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yeh as mentioned above as a modification to Choudhury, such that the combination would allow to different power level and different duration in CTS for different formats, in order to apply Carrier Sensing, avoid/prevent interference and collision and increase network throughput and energy efficiency in wireless networks.
Regarding claim 4,   Choudhury as modified by Yeh discloses all the features with respect to parent claim 3 as outlined above.
wherein determining, by the receiving node, the signal format of the CTS signal comprises: 
responsive to that the sending power of the CTS signal is the first sending power, determining, by the receiving node, the signal format of the CTS signal as a first signal format ( Yeh, Fig 8, CTA 62a with power level 3, and a time duration, forming a first CTS format); and 
responsive to that the sending power of the CTS signal is the second sending power, determining, by the receiving node, the signal format of the CTS signal as a second signal format ( Yeh, Fig 9, CTA 62A with different power level 2, and different time duration, forming a second CTS format), a time domain length of the second signal format being greater than a time domain length of the first signal format (Yeh, Fig  8-9, the time duration of CTA 62a in Fig 9 greater than the time duration of CTA 62a in Fig 8).
the combination of Choudhury and Yeh is obvious for the same reasons applied to the claim 3.
Regarding claim 5,   Choudhury as modified by Yeh discloses all the features with respect to parent claim 4 as outlined above.
wherein the second signal format is a signal format formed after the first signal format is repeated N times in a time domain, N being a positive integer greater than 1 ( Yeh,  Fig 8-9, the time duration of CTA 62a in Fig 9 looks at least t times than the time duration of CTA 62a in Fig 8).
the combination of Choudhury and Yeh is obvious for the same reasons applied to the claim 3.
Regarding claim 6, Choudhury discloses all the features with respect to parent claim 1 as outlined above.
Choudhury does not explicitly disclose:
wherein there is a time interval T1 between a sending time of the CTS signal and a sending time of the RTS signal.
However, the teaching of wherein there is a time interval T1 between a sending time of the CTS signal and a sending time of the RTS signal is well known in the art as evidenced by Yeh.
Yeh discloses:
wherein there is a time interval T1 between a sending time of the CTS signal and a sending time of the RTS signal (Fig 8-9, there is time gap between sending time of the CTS signal and sending time of the RTS signal ).
the combination of Choudhury and Yeh is obvious for the same reasons applied to the claim 3.

Claims 14-17 are the apparatus claims corresponding to method claims 3-6 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 3-6 respectively, above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461